Citation Nr: 1422074	
Decision Date: 05/15/14    Archive Date: 05/29/14

DOCKET NO.  07-17 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).


REPRESENTATION

The Appellant is represented by:  Vietnam Veterans of American


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel


INTRODUCTION

The Appellant served on active duty from September 1975 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  This claim was previously before the Board in November 2011, October 2012, May 2013, and, most recently in October 2013.  On each occasion, the Appellant's claim was remanded for additional development.  After a January 2014 supplemental statement of the case was issued, this claim was returned to the Board for additional appellate review.

Although the evidence of record included positive screenings for PTSD, there was no definitive diagnosis of PTSD.  Further, the Veteran specifically withdrew his claim of entitlement to service connection for PTSD.  Thus, based on a review of the evidence of record and the Appellant's assertions, the Board finds that the claim at issue here is most appropriately captioned as entitlement to service connection for an acquired psychiatric disability other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (holding that, when determining the scope of a claim, the Board must consider "the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim").


FINDINGS OF FACT

1. The Appellant's personality disorder is not subject to compensation within the meaning of applicable legislation.

2.  Psychiatric disability was not superimposed upon a personality disorder. 

3.  A psychiatric disability did not clearly and unmistakably exist prior to the Appellant's active duty.

4.  An acquired psychiatric disorder was not diagnosed in service, and any currently diagnosed acquired psychiatric disorder is not attributable to any event, injury, or disease during service.


CONCLUSION OF LAW

An acquired psychiatric disorder, other than PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103A, 5107 (West 2002 & Sup. 2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 4.9, 4.127 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Prior to the initial adjudication of the Appellant's claim, the RO's January 2005 letter to the Appellant did not satisfy the duty to notify provisions in so for as it did not provide him notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Despite VA's failure to satisfy the notice provisions, this error was harmless as the Appellant was provided actual notice of this information in an April 2009 letter.  Further, the matter was thereafter readjudicated and the Appellant was provided ample opportunity to participate in the processing of his claim, including after the April 2009 letter was sent.  Thus, the Board finds that the purpose behind the notice requirements has been satisfied.  See Pelegrini, 18 Vet. App. at 120.  Therefore, the Appellant will not be prejudiced by the Board's proceeding on the merits herein.

The Board finds that the duty to assist the Appellant has been satisfied in this case.  The RO obtained, or exhausted efforts to obtain, the Appellant's service treatment and personnel records, his Social Security Administration (SSA) records, as well as his identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Moreover, there is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  The Board observes that the Appellant's service treatment records were previously associated with his claims file.  Unfortunately, during the pendency of this appeal, his service treatment records were disassociated from his claims file through no fault of his own and are unavailable for review.  When records in the possession of the government are unavailable through no fault of the Appellant, VA has a heightened obligation to assist the Appellant in the development of his case, and to explain findings and conclusions, as well as carefully consider the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Additionally, during the pendency this appeal, the Appellant was provided a VA examination in November 2011 in order to ascertain the nature of any present acquired psychiatric disability and whether each found disability was etiologically related to, or pre-existed and was aggravated by, his active duty service.  Supplemental opinions were also obtained in October 2012 and July 2013.  The VA examiners reviewed the Appellant's claims file, the available service and post-service records, the Appellant's assertions, and administered a thorough clinical examination, all of which allowed for a fully-informed evaluation of the salient etiological questions presented by the Appellant's claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").

As referenced in the Introduction, the Appellant's above-captioned claim was remanded for additional development in November 2011, October 2012, May 2013, and October 2013.  With respect to the November 2011 remand, the Board directed the Agency of Original Jurisdiction (AOJ) to provide the Appellant a VA examination.  The Appellant was scheduled for and underwent a VA examination in November 2011.  In October 2012, the Board found that the November 2011 VA examination was not adequate because the examiner did not provide an underlying rationale for the rendered opinions.  As such, the Appellant's claim was remanded in order to obtain a supplemental opinion.  In October 2012, a supplemental opinion was rendered by the November 2011 VA examiner.  In May 2013, the Board observed that the Appellant identified additional, potentially relevant evidence that VA had not attempt to obtain.  Consequently, the Board remanded the Appellant's claim in order to attempt to obtain this evidence.  While in remand status, the AOJ obtained the evidence identified by the Appellant.  Although this evidence was associated with the Appellant's claims file, it was not considered by the AOJ in re-adjudicating the Appellant's claim.  In October 2013, the Board observed that the AOJ had neglected to consider this evidence and the Appellant had not submitted a waiver of review by the AOJ.  Thus, the Board remanded the Appellant's claim so that the AOJ could consider it in the first instance.  After re-adjudicating the Appellant's claim, the AOJ issued a January 2014 supplemental statement of the case.  The Appellant's claim was then returned to the Board for additional appellate consideration.  Based on the above, the Board finds that the AOJ substantially complied with all of the Board's remand directives.  As such, remand for corrective actions is not required and the Board will address the merits of the Appellant's claim herein.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Board finds that there is some indication that an acquired psychiatric disability may have existed prior to the Appellant's active duty.  The Board will address this issue first.

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. 
§ 1111.  History provided by the veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a pre-existing condition.  38 C.F.R. §§ 3.304(b)(1).  To rebut the presumption of sound condition under 38 U.S.C.A. § 1111 for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands-that is, that the veteran was in sound condition at entry to service as to the disability for which he seeks service connection-must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a pre-existing disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under 38 U.S.C.A. § 1111, the veteran's claim must be considered one for service incurrence or direct service connection.

Where a pre-existing disease or injury is noted on the entrance examination, 38 U.S.C.A. § 1153 of the statute provides that "[a] preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  For veterans who served during a period of war or after December 31, 1946, clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service, and clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of symptoms of a preexisting condition, alone, do not constitute sufficient evidence for a non-combat veteran to show increased disability for the purposes of determinations of service connection based on aggravation under 38 U.S.C.A. § 1153 unless the underlying condition worsened.

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service.  38 C.F.R. § 3.306(b).  The usual effects of medical and surgical treatment in service, having the effect of ameliorating disease or other conditions incurred before enlistment, will not be considered service connected unless the disease or injury is otherwise aggravated by service.  38 C.F.R. § 3.306(b)(1).

The Appellant's service treatment records were previously associated with his claims file and were considered by VA in previous adjudications of the Appellant's claim.  For reasons unknown to the Board, the Appellant's service treatment records are no longer associated with the claims file and have been deemed unavailable for review through no fault of the Appellant's.  Given that the Appellant's service treatment records are no longer available for review, in order to fully address the merits of the Appellant's claim, the Board will consider the Appellant's service treatment records in so far as they were discussed in previous adjudications of the Appellant's claim.  See O'Hare, 1 Vet. App. at 367.

Because the Appellant's enlistment examination is unavailable for review, the Board is unable to ascertain if any psychiatric disability was noted upon his entry into active duty.  However, during the period of time that the Appellant's service treatment records were associated with the claims file, VA made no reference to psychiatric symptoms or disabilities noted upon the Appellant's enlistment in any of the adjudications of the claim.  Further, the Appellant has not asserted that such notations were made.  

In the March and September 2005 rating decisions, the RO indicated that, after six weeks of active duty, the Appellant reported feeling "anxious and nervous" in November 1975.  The RO then stated that there were no treatment records demonstrating treatment for anxiety; however, a March 29, 1976 mental status examination revealed that the Appellant had an adjustment reaction manifested by difficulty coping with military life.

The evidence of record also included an April 1976 service personnel record demonstrating that the Appellant was found to be in violation of Article 134 of the United States Code of Military Justice (USMJ) for possession of one ounce or less of a controlled substance (marijuana) on March 25, 1976.  The next day, the Appellant was found to be in violation of Article 115 of the USMJ for attempting to commit suicide by intentionally cutting the inside of his left arm with a razor blade for the purpose of avoiding service as an enlisted person.  He was reduced in rank; forfeited $150.00 for two months; was restricted from to certain areas of his duty station for 20 days; and was required to perform extra duties for 20 days.  Additionally, based on these violations, the Appellant was discharged from active duty.

In an October 2005 rating decision, the RO reiterated that, three days later, a March 29, 1976 mental status examination revealed that the Appellant had an adjustment reaction manifested by difficulty coping with military life.  The RO further stated that no diagnosis of depressive disorder or other psychiatric disability was rendered.

Post-service evidence of record demonstrated that the Appellant repeatedly endorsed pre-service alcohol and drug use/abuse, beginning as early as age 11.

The post-service evidence of record also includes current diagnoses of bipolar disorder, not otherwise specified; depression, not otherwise specified; and anxiety disorder, not otherwise specified; among others.

As a result of the November 2011 VA examination, including the October 2012 and July 2013 supplemental opinions, the examiner determined that the Appellant did not clearly and unmistakably have ("definitively clinically demonstrated") a pre-existing psychiatric disability.  The examiner concluded that the Appellant engaged in pre-service poly-substance abuse and experienced pre-service behavior problems (later referred to as personality dysfunction), not a psychiatric disability.  

Based on the above, the Board finds that the Veteran did not clearly and unmistakably experience a pre-existing psychiatric disability.  The evidence of record does not include any treatment records dated prior to the Appellant's active duty.  Thus, to the extent that this claim concerns service connection for a current acquired psychiatric disability, the claim is for service connection and not aggravation.

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service. 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In order to establish direct service connection for a disability, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

With that said, however, the Board observes that the post-service evidence of record includes diagnoses of antisocial personality disorder.  Congenital or developmental defects such as personality disorders are not "diseases" or "injuries" within the meaning of applicable legislation, and therefore service connection for them is generally precluded by regulation.  38 C.F.R. §§ 3.303(c), 4.9, 4.127.  This is because defects are defined as "structural or inherent abnormalities or conditions which are more or less stationary in nature."  VAOPGCPREC 82-90.  In fact, congenital or developmental "defects" such as personality disorder and mental deficiency automatically rebut the presumption of soundness and are, therefore, considered to have pre-existed service.  38 C.F.R. §§ 3.303(c), 4.9; see also Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).  However, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.  Consequently, to the extent that the Appellant's claim concerns a personality disorder, service connection may be granted for any superimposed psychiatric disability.

As will be evident from the discussion below, the rationale underlying the relevant opinions of record are delivered by the medical professionals in such a way so as to address both the etiological relationship of any current acquired psychiatric disability to the Appellant's active duty, including with respect to aggravation, as well as whether there is any psychiatric disability superimposed on the Appellant's antisocial personality disorder. 

The November 2011 VA examiner reviewed the Appellant's claims file; the Appellant's assertions, both those during the examination and those contained in other treatment reports; and administered a thorough clinical evaluation.  The examiner then rendered Axis I diagnoses of cannabis dependence, alcohol dependence, cocaine dependence in remission, and adjustment disorder with depressed mood, as well as an Axis II diagnosis of antisocial personality disorder.  The examiner undertook a lengthy discussion as to the Appellant's relevant medical history, including pre-service, in-service, and post-service events, drug use, criminal behavior, and treatment.  Included in the review of the Appellant's relevant treatment history, the examiner observed that a VA psychiatrist opined in 2004 as follows:

The [V]et[eran] doesn't suffer from PTSD but rather from the impact of lifelong polysubstance dependence and legal, social, occupation and behavioral consequences of active addictions.  The [V]et[eran] reports 5 1/2 months sobriety but uses blaming of others, rationalization, projection, and victimization to avoid accepting responsibility for his behaviors[,] indicating that sobriety[,] and not early recovery[,] is currently operative.

The November 2011 VA examiner opined as follows:

Thus, it is the present clinician's opinion that it has not been definitely clinically demonstrated that a psychiatric disorder preexisted [the Appellant's] military service that was permanently aggravated by his military service, and, also that it is NOT at least as likely as not that the [Appellant] has a current psychiatric disability that was incurred in his military service.  In other words, the [Appellant] is not seen as having any current psychiatric disability that was incurred in military service.

[capitalization in original]

In the October 2012 supplemental opinion, the VA examiner reiterated the November 2011 opinion.  In explaining the underlying rationale, the examiner again opined that the Appellant did not experience a pre-service psychiatric disability.  Further, with respect to the March 29, 1976 in-service diagnosis of adjustment reaction manifested by difficulties coping with military life, the examiner stated that an adjustment disorder is seen to be short-term, circumscribed reaction to a particular problem in living (here a significant legal problem) that soon resolves.  Overall, the examiner stated that adjustment disorder and marijuana abuse were the appropriate diagnoses, noting that the abuse of marijuana can lead to ongoing problems with anxiety, motivation, and judgment.  The examiner continued:

The [Appellant's] subsequent history supports the position that the [Appellant's] primary [Diagnostic and Statistical Manual of Mental Disorders] diagnoses have been serious substance abuse disorders as well as a personality disorder.  Numerous substance abuse and psychiatric evaluations from the [Appellant's] case file indicate serious substance abuse problems and personality dysfunction starting even in the year after his General Discharge in 1976... Overall, the [Appellant's] mental health treatment has generally been associated with significant substance abuse issues giving rise to psychiatric problems (or personality dysfunction) causing problems in living.

...

....I am in agreement with [the VA psychiatrist], noted above, as well as several other clinicians who find the [Appellant] does not have any significant DSM-IV Axis I diagnoses that arise separately from his significant history of polysubstance dependence and antisocial personality disorder.  The [Appellant's] primary DSM disorders have been substance abuse disorders such as polysubstance abuse, alcohol abuse, cocaine abuse, as well as Antisocial personality Disorder.  More specifically, I do not find the [Appellant] had any psychiatric disorder that exist[ed] prior to military service that was aggravated by military service, nor do I find that any psychiatric disorder was caused by [Appellant's] brief military service.  The [Appellant] did [experience] preexisting problems with substance abuse and some behavioral problems prior to military service.

In sum, the VA psychiatrist and examiner determined that (1) the Appellant's current psychiatric condition is associated with his antisocial personality disorder and his extensive poly-substance abuse, not his active duty service or any event occurring therein; (2) that a current psychiatric disability did not pre-exist the Appellant's active duty; and (3) although the psychiatrist and examiner did not specifically state that no psychiatric disability was "superimposed" onto the Appellant's antisocial personality disorder, they opined that no current psychiatric disability was etiologically associated with the Appellant's active duty.  This finding necessarily includes a finding that there was no psychiatric disability superimposed on the Appellant's antisocial personality disorder consequent to his active duty.

In this, and in other cases, the Board may not base a decision on its own unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  There was no competent evidence of record that related an acquired psychiatric disability to the Appellant's active duty beyond his own assertions, or that an acquired psychiatric disability pre-existed his active duty and was aggravated therein.  Further, there is no evidence of record that supports finding that the Appellant experienced psychiatric disability superimposed on his antisocial personality disorder as a result of his active duty.  The only competent opinions of record were those of the VA psychiatrist and the November 2011 VA examiner, with October 2012 and July 2013, which were negative to the Appellant's claim.  The Board finds that the VA psychiatrist's opinions and the November 2011 VA examiner's opinion, with addendums, are highly probative.

To the extent that the Appellant asserts a current acquired psychiatric disability pre-existed his active duty service and was aggravated therein; that a current acquired psychiatric disability was incurred in or due to his active duty; or that he sustained psychiatric disability superimposed on his antisocial personality disorder, the Board finds that such determinations are more suited to the realm of medical, rather than lay expertise.  These determinations are too complex for a layperson to proffer a competent opinion.  The evidence of record does not demonstrate that the Appellant possesses the ability, knowledge, or experience to provide competent opinions of such.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Consequently, the Appellant's assertions do not constitute competent evidence in this case.

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Appellant's claim, the doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disability other than PTSD is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


